Mr. Justice Walker delivered the opinion of the Court: This was an action on the case, for deceit in the purchase of goods by plaintiff in error from defendants in error. A trial was had, resulting in a verdict and judgment in favor of plaintiff. The case was removed to the Appellate Court for the First District, and on a trial in that court the judgment of the Superior Court was affirmed, and the record is brought to this court on error. The record shows that on the trial the evidence disclosed that other parties than the plaintiff who brought the suit were interested as partners in the transaction out of which the suit originated. On the application of plaintiff the court ordered “that all .papers and proceedings in the case be and are hereby amended by making John E. Adams and Henry J. Sawdy co-plaintiffs, ” but as a matter of fact there were no interlineations of their names in the declaration, papers and proceedings, ever made, and it is insisted that it was error to render judgment in their favor with their co-plaintiff, Doane. The evidence shows that Adams and Sawdy were to share in the profits of the firm of Doane & Co. Where parties agree to share in the profits of a business, the law will infer a partnership between them in the business to which the agreement refers; but this presumption may be disproved. It is prima facie evidence, and will control until rebutted. (Niehoff v. Dudley, 40 Ill. 406.) That tliere was such an agreement in this case is proved and uncontradicted. The evidence, then, was sufficient • to - authorize the allowance of the amendment. Nor was the fact that°the papers and the proceedings in the case were not changed by interlineation, more than a mere technical omission, that was cured by the statute of “Amendments and Jeofails, ” which was adopted to cure just such clerical omissions. The sixth section of that act provides for this character of defects, and supplies such omissions. We are prohibited from considering the evidence on controverted questions of fact, further than to determine whether the instructions are supported by it. For this reason it was useless for plaintiff in error to devote the last fourteen pages of his argument to the weight of the evidence. That was determined by the Appellate Court, and that, under the statute, precludes our looking into it to determine whether it supports the vefclict.’ .. It is urged that the court admitted improper evidence, for Which the judgment should be reversed. In this character of cases the rule of evidence is anomalous, but too firmly established to be departed from or changed. It has been held, in a case where it is claimed a sale has been made for the purpose of hindering and delaying creditors, that to prove the intent of the seller in malting the sale, the manner in which he then recently obtained goods from his creditors was admissible, as well as the manner in which he disposed of them. (Gray v. St. John, 35 Ill. 222.) And, of necessity, the same rule must be applied where a person is charged with fraudulently purchasing goods. No reasonable distinction can be taken. We therefore regard that case as decisive of this question. Under the rule of that ease there was no error in the evidence as it went to the jury. All that was exceptionable was excluded, and the proper evidence -was fairly-limited to the purpose-of .its admission by instructions given to the jury. We perceive no error in the admission of evidence. • It is insisted that the court erred in giving plaintiff’s instructions, and in modifying defendants’ instructions. It is urged that some instructions of defendants in error are not properly limited, and are calculated to mislead. If this be so, the defect is cured by others in the series. Nor do we perceive any error in the modification of those given for plaintiff in error. Looking at all the instructions together, we are not able to see that they could have misled the jury. As a series they clearly announce the law of the case, and certainly as favorably for plaintiff in error as he was entitled to have it announced. Where mere technical errors exist in instructions given, unless we can see that they did or were calculated to mislead the jury, to the injury of the party, against whom they are given, we will not reverse. We are unable to see that such was the case here. Perceiving no error in this record the judgment of the Appellate Court must be affirmed. Judgment affirmed.